Case 8:19-cv-02421-DOC-DFM Document 23-9 Filed 04/15/20 Page 1 of 2 Page ID #:144



    1
    2
    3
    4
    5
    6
    7
    8                          UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
  10
        JAMES RUTHERFORD, an               Case No.: 8:19-cv-02421-DOC-DFM
  11    individual,

  12              Plaintiff,
                                           Proposed Judgment Re: Default Judgment
  13    v.
  14
  15    HOA KHAI QUAN, an individual;
  16    NHAN LE QUAN LANG, an
        individual; NANCY CHAU MINH
  17    QUAN, an individual; and DOES 1-
  18    10, inclusive,

  19              Defendants.
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                    Proposed JUDGMENT
Case 8:19-cv-02421-DOC-DFM Document 23-9 Filed 04/15/20 Page 2 of 2 Page ID #:145

    1
              Upon review of the court files, the application for default judgment, the
    2
        declarations submitted in support of default judgment, and the evidence presented
    3
        having been fully considered, it is hereby ordered and adjudged that Plaintiff
    4
        JAMES RUTHERFORD shall have JUDGMENT in his favor against Defendants
    5
        HOA KHAI QUAN, an individual; NHAN LE QUAN LANG, an individual; and
    6
        NANCY CHAU MINH QUAN, an individual (“Defendants”) for Defendants’
    7
        violation of the ADA, 42 U.S.C. § 12181, et. seq., as follows:
    8
              (1)    Injunctive relief enjoining Defendants from further violations of the
    9
                     ADA, 42 U.S.C. § 12181, et. seq., and mandating that Defendants
  10
                     provide an ADA compliant premises located at 123 North East Street,
  11
                     San Bernardino, CA 92401 that is readily achievable, and
  12
              (2)    Attorneys’ fees and costs in the amount of $4,269.00 pursuant to 42
  13
                     U.S.C § 12205.
  14
  15
        DATED:
  16
  17                                     Hon. David O. Carter
  18                                     United States District Judge
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                               1
                                       Proposed JUDGMENT
